DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 20190387386 A1) in view of Estes (US 20170318444 A1) and ROY (US 20170318442 A1) 

Re: Claim 1 
Sethi discloses a mobile notification and alert messaging system (See Sethib Fig. 1) comprising: 
See Sethib [0004] wherein users associated with the one or more handheld mobile devices may check into or otherwise register/pre-register with the emergency reporting application, and upon checking into the emergency reporting application, the users can report the emergency event to one or more emergency responders and receive an alert about the emergency event from the one or more emergency responders through the emergency reporting application.
a control computer (See Sethib Fig. 2: control system) comprising a central processing unit (CPU), data storage storing a software application accessible by said control computer CPU, a user interface, (See Sethib [0030] The emergency supervisor is tasked with verifying the credibility of the information provided regarding an emergency event and may normalize/close the emergency alarm once the situation is under control) and a network connection to a communications network  (See Sethib Fig. 2: control system: Wireless Communication Interface); 
NOTE: While Sethi does not explicitly disclose a central processing unit (CPU), data storage storing a software application accessible by said control computer CPU, it is inherent that the control system in the reference comprises a central processing unit (CPU), data storage storing a software application accessible by said control computer CPU to execute the functions disclosed in the reference.
a mobile computer (See Sethib Fig. 1: [0004] Hand-held portable devices) comprising a CPU, data storage storing a mobile software application accessible by said mobile computer CPU (See Sethib  [0025] Users may download the application and may be prompted to provide one or more items of information including, but not limited to, cell phone number, name, personal identification number (PIN), and/or email address), a mobile user interface, a camera (See Sethib [0031] The user may then be directed to a camera component so that he/she may capture images and/or video about the emergency situation); and a mobile network connection to said communications network; 
 (See Sethib Figs. 5-11. [0045] FIG. 11 depicts a screen shot that may be provided to an end user receiving the alarm in embodiments of the present disclosure)
NOTE: While Sethi does not explicitly disclose a CPU, a mobile user interface; and a mobile network connection to said communications network; it is inherent that Hand-held portable devices in the reference comprises a CPU, a mobile user interface, and a mobile network connection to said communications network to execute the functions disclosed in the reference.
an alert subscription code (See Sethi [0025] a one-time PIN or password may be sent to the user to complete the sign-up process), said alert subscription code provided to said mobile computer; 
See Sethi  [0031] The project check-in feature may allow restriction of access certain projects. In case he/she wants to make project public, a QR code/PIN may be displayed at prominent locations)
NOTE: Also See  [0031] To access a particular project, a user may scan a QR code, enter a PIN relevant to the project, or otherwise register with the project.
said subscription code (See Sethib Fig. 13, [0029] a project PIN and/or by scanning a QR code) being selectively enterable with said mobile computer software application (See Sethib [0027] the user may be automatically logged into the application using his/her cell phone number. NOTE: Also See Fig. 12 with [0026])
See Sethi  Fig. 13.  [0029] In step 1301, the user may check into a project using a project PIN and/or by scanning a QR code associated with the project. After check-in, the user may navigate to the project dashboard where the user may view the check-in project (step 1302). . . .  
NOTE: Also See Sethib [0028] Once the user has logged in, the user may be prompted to check into a specific project using a QR code, thumbprint, retinal scan, voice confirmation, or PIN . . . Once checked-in, . . . as a user that may only receive alerts within the application when he/she is in within the specified vicinity of the facility/site and [0031] for additional support. 
receiving alerts from said control computer (See Sethi  Fig. 1 [0022] The control system may then distribute updates from the one or more emergency responder users and/or one or more handheld portable devices to one or more handheld portable devices)  at said mobile computer via said mobile software application (See Sethi  Fig. 11. [0045] On receipt of an alarm, all end users may also be able to see the type of emergency that was shared with emergency contacts. FIG. 11 depicts a screen shot that may be provided to an end user receiving the alarm in embodiments of the present disclosure) due to said alert subscription code being subscribed to through said mobile computer. (See Sethi  Fig. 13. [0031]  the users in the project site vicinity having checked-in status may receive a warning message as will be described in more detail herein)
See Sethi  Fig. 13 [0044] The supervisor may elect to accept or reject the alert (FIG. 13, step 1305). If the supervisor elects to accept (raise) the alert, then a notification may be sent to all checked-in end users who are present in the vicinity of the facility/site that is affected (FIG. 13, step 1306).

Sethi does not appear to explicitly disclose an alert subscription code generated by said control computer via said software application (Emphasis added).
In a similar endeavor, Estes discloses an alert subscription code generated by said control computer via said software application,  (See Estes Fig. 10B [0082]. For example, FIG. 10B illustrates an example screen shot of a user interface 1002 that may be displayed after the system administrator and/or the school administrator has selected the option to add a teacher on the user interface 1000 of FIG. 10A. As shown in FIG. 10B, the user interface 1002 displays options to enter a name of the teacher, generate an activation code for the teacher) said alert subscription code provided to said mobile computer; 
See Estes Fig. 4A. [0088] the activation code may be required to activate the school personnel software application. For example, FIG. 4A illustrates an example screenshot 400 of a software application displaying an option to input an activation code generated when a new teacher is added to the system. 
NOTE:  Note, once the software application is activated, the new teacher is added to the school personnel SP, and the teacher receives an emergency alert (See Fig. 10A [0086] [0087]).  
Note, Sethi and Estes are analogous art because both are directed to notification system (See Sethi Abstract and Estes Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sethi invention by employing the teaching as taught by Estes to provide the limitation.  The motivation for the combination is given by Estes which ensures proper code be entered by users.  

Sethi in view of Estes does not appear to explicitly disclose without being required to submit any additional information;
In a similar endeavor, Estes discloses said subscription code (See ROY [0013] A tag may be a string, a key-value pair) being selectively enterable with said mobile computer software application without being required to submit any additional information;
See ROY Fig. 4. [0082] First, the user 402 selects and configures tags of interest that are saved to the web server. The user may enter these tags into their mobile device using the application 404. The application 404 then forwards the tags to the web server 406. In an aspect, the mobile device app. [0087] In an aspect, the web server may match the user tags to the message tags and return the message(s) that most closely matches the user's entered tags to the mobile application. 
NOTE:  Also See Fig. 6 and Fig. 2 with [0060].  
NOTE: As discloses in Fig. 4, user provides only tags of interest. Also See [0083].
Note, Sethi in view of Estes and ROY are analogous art because both are directed to notification system (See Sethi Abstract and Estes Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sethi in view of Estes invention by employing the teaching as taught by ROY to provide the limitation.  The motivation for the combination is given by ROY which improves security and privacy for the user.
  
Re: Claims 2 and 8
Sethi in view of Estes and ROY discloses wherein said alert subscription code comprises a QR code to be scanned using said camera of said mobile computer.
See Sethi   [0031] To access a particular project, a user may scan a QR code, enter a PIN relevant to the project, or otherwise register with the project. Once the QR code, PIN is entered, or other registration is accomplished, the user may be checked into the project, and the user may view project-related safety details including the crisis management plan (CMP), emergency centers, emergency contacts, and emergency protocols.

Re: Claims 3 and 9
Sethi in view of Estes and ROY discloses wherein said alert subscription code comprises a numerical code to be entered via said user interface of said mobile computer.
See Sethi   [0031] To access a particular project, a user may scan a QR code, enter a PIN relevant to the project, or otherwise register with the project. Once the QR code, PIN is entered, or other registration is accomplished, the user may be checked into the project, and the user may view project-related safety details including the crisis management plan (CMP), emergency centers, emergency contacts, and emergency protocols.

Re: Claims 6 and 11
Sethi in view of Estes and ROY discloses wherein no personal information is transferred from said mobile computer to said control computer in association with the use of said mobile notification and alert messaging system.
See ROY [0083] As noted above, the tags and the location updates may be provided to the web server in an anonymous manner that does not provide person information about the user of the mobile device.
The motivation for the combination is given by ROY which improves security and privacy for the user.

Re: Claim 7
Sethi in view of Estes and ROY discloses a method of selectively providing alerts, the method comprising the steps: 
providing a control computer comprising a central processing unit (CPU), data storage storing a software application accessible by said control computer CPU, a user interface, and a network connection to a communications network; 
providing a mobile computer comprising a CPU, data storage storing a mobile software application accessible by said mobile computer CPU, a mobile user interface, a camera; and a mobile network connection to said communications network; 
generating, with said control computer, an alert subscription code; 
providing access to said alert subscription code to said mobile computer;
selectively entering said subscription code with said mobile computer software application without being submitting any additional information; 
triggering an alert notification with an event; 
See Sethi  Fig. 4 [0040] When an emergency event occurs, an emergency event alert may be triggered. 
sending said alert notification from said control computer to said mobile computer via said control computer software application and said mobile computer software application; and 
receiving said alert notification at said mobile computer.
NOTE: See the rejection of Claim 1.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Estes and ROY as applied to Claims 1 and 7 above, and further in view of Kuznetsov (US 9548828 B1)

Re: Claims 4 and 10
Sethi in view of Estes and ROY does not appear to explicitly disclose wherein said software application accessible by said control computer CPU comprising a counter configured to count a total number of devices associated with said alert subscription code.
In a similar endeavor, Kuznetsov discloses wherein said software application accessible by said control computer CPU comprising a counter configured to count a total number of devices associated with said alert subscription code.
See Kuznetsov Col. 14: lines 1-6.  (50)  the servers 32 can track the number of individual subscribers in particular locations that are impacted or forecasted to be impacted by the tsunami and the application 45 can display the locations and the numbers of subscribers on the map, thus allowing the emergency personnel to plan tsunami relief efforts. Abstract: Notifications are provided to subscribers via their mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sethi in view of Estes and ROY invention by employing the teaching as taught by Kuznetsov to provide the limitation.  The motivation for the combination is given by Kuznetsov which improves notification service during emergency.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Estes and ROY as applied to Claim 1 above, and further in view of Drabble (US 20190244220 A1) and Kirchmeier (US 7895263 B1)

Re: Claim 5
Sethi in view of Estes and ROY does not appear to explicitly disclose wherein said alert subscription code is associated with an event selected from the list comprising: natural disasters, traffic reports, local events, law enforcement activity, and general emergency or non-emergency event occurrences.
In a similar endeavor, Drabble discloses wherein said alert subscription code is associated with an event selected from the list comprising: natural disasters, traffic reports, local events, law enforcement activity, and general emergency.
See Drabble  Fig. 2, [0052] the subscriber can select an event of interest associated with the geographic area of interest. [0037]  the event type data may comprise a category of event called road traffic accident, and the event data will describe the event that has happened; for example, a road accident at Junction 3 of the M3 motorway.
NOTE: For example, See [0053] re traffic reports. 
NOTE: Sethi discloses the list comprising: natural disasters, law enforcement activity, and general emergency (See Sethi Fig. 9. [0041] Types of emergencies may include, but are not limited to, medical, fire/smoke, personal threat, violence, explosion, weather emergency, spill/leak and/or other).
NOTE: Estes discloses the list comprising: law enforcement activity, (See Estes [0007] The notification indicates an armed intruder within one of a plurality of protection zones).  The motivation for combination is given by Estes which improves the notification system by incorporating additional event type.
NOTE: ROY discloses the list comprising: local events (See ROY Fig. 2, [0058] In addition to keyword tags for the region, keyword tags may be associated with a message relating to the region. At 130, a “Free Slice” Message has keyword tags 134 of “Food”, “Italian”, “Pizza”, “Free”, and “Deal” associated with it. The message may be created at the web browser portal for the application and may allow the venue user to enter the body of the message 132 and keyword tags to be associated with the message.  [0061] The user keyword tag's “Italian” and “Free” match the “Free Slice” message so that web server returns the free slice message to the user based on the web server matching the keyword tags, as illustrated at 204).  The motivation for combination is given by ROY which improves the notification system by incorporating additional event type.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sethi in view of Estes and ROY invention by employing the teaching as taught by Drabble to provide the limitation.  The motivation for the combination is given by Drabble which improves the notification system by incorporating additional event type.

Sethi in view of Estes, ROY and Drabble does not appear to explicitly disclose non-emergency event occurrences.
In a similar endeavor, Kirchmeier discloses an event selected from the list comprising: general emergency or non-emergency event occurrences.
See Kirchmeier Col. 2: lines 9-10. (12)  Further, members can prioritize their contact paths and associated priorities for emergency and/or non-emergency notifications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sethi in view of Estes, ROY and Drabble invention by employing the teaching as taught by Kirchmeier to provide the limitation.  The motivation for the combination is given by Kirchmeier which improves the notification system by incorporating additional event type.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644